Hudgins, J.,
concurring:
I agree with the conclusions expressed in the majority *866opinion, but I find myself unable to agree with the line of reasoning which the court adopts in disposing of assignment of error No. 2.
The prisoner was charged with driving an automobile while intoxicated. The great weight of the evidence shows that he was guilty. There was evidence, however, which, if believed by the jury, would have justified a verdict of acquittal. There was then a conflict in the evidence. While the record is vague and meagre, it shows the following:
“Question. Does George Pflaster have the general reputation of a drinking man?
“Objection by counsel for the defendant on the ground that said question was incompetent.
“However, the court over-ruled the objection of counsel for the defendant and permitted the witness to answer the question to which ruling of the court the defendant by counsel excepted.
“Answer. He has' a reputation of a drinking man. He takes a drink when he gets ready; he gets drunk.”
It seems to me that the admission of the above evidence was plainly improper and would have constituted reversible error in any criminal case where the accused had not put his reputation in issue and where there was substantial conflict in evidence. The accused, however, in this case did not consistently insist on this exception in the trial court, because on the direct examination of the very next witness introduced by him he brought out the very same evidence, and later introduced as a witness in his behalf his brother-in-law, Dr. A. II. Osborne, who, on direct examination, said that the accused “was an addict to alcohol.” Under such circumstances the accused cannot consistently urge that the verdict be set aside on this assignment of error because he has introduced the same evidence by witnesses for whose veracity he vouched..
Hence I concur in the conclusion that there is no merit in the second assignment of error.